t ax e x e m p t an d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person identification_number telephone number employer identification no release number release date date date uil code legend l m n o p r s t u v w dear this letter is in response to your request seeking rulings that the liquidation of three limited_partnerships and the pro_rata distribution of their respective assets to their respective partners will not constitute an act of self-dealing under sec_4941 of the internal_revenue_code or a taxable_expenditure under sec_4945 facts you are an organization described in sec_501 of the code and a private_foundation within the meaning of sec_509 currently your board_of directors consists of persons three of whom are l m and a related_person you own interests in three limited_partnerships n o and p as described below n n is a limited_partnership that owns land on which an apartment building is situated the property is subject_to a mortgage pursuant to a ground lease n leases this land to o you r s t and u are the limited partners in n and v is the general_partner r is controlled by l and s is controlled by m you represent that both t u and v are unrelated to you and to either l or m and that neither t u nor v is a disqualified_person with respect to you under sec_4946 of the code you represent that because l and m are two of your directors they are disqualified persons under sec_4946 of the code with respect to you you also represent that r because it is controlled by l and s because it is controlled by m are disqualified persons with respect to you in addition you represent that because r and s together own less than a percent profits interest in n n is not a disqualified_person with respect to you o o is a limited_partnership that owns the apartment building situated on the land owned by n the property is subject_to a mortgage o leases this land from n pursuant to a ground lease you are the limited_partner in o and n is the general_partner you represent that because n is not a disqualified_person with respect to you o is not a disqualified_person with respect to you p p is a limited_partnership that owns an apartment complex you r and s are the limited partners and w is the general_partner you represent that p is a disqualified_person with respect to you you contemplate that the following transactions will occur n will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the land subject_to the ground lease currently owned by n will be owned pro_rata by n’s partners as tenants-in-common o will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the apartment building and the ground lease currently owned by o will be owned pro_rata by o’s partners as tenants-in-common p will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the apartment complex currently owned by p will be owned pro_rata by p’s partners as tenants-in-common rulings requested the liquidation of n and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 the liquidation of o and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 the liquidation of p and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 notwithstanding the ownership interests of l and m in o and p the payment by each partnership of its proportionate share of the cost of obtaining the rulings set forth in this ruling_request will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 law and operated exclusively for religious charitable scientific literary or educational and other specific purposes sec_170 of the code describes organizations that are organized sec_501 of the code describes organizations that are organized and operated exclusively for charitable educational and other purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that an organization described in sec_501 is a private_foundation unless it meets certain exceptions sec_4941 of the code imposes excise_taxes on each act of self-dealing between a disqualified_person and a private_foundation the tax is paid_by the self- dealer and by the foundation manger who participated in the transaction sec_4941 of the code defines the term self-dealing as including certain direct or indirect transactions including a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person the payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code and sec_53_4941_d_-3 of the regulations provide that any transaction between a private_foundation and a corporation that is a disqualified_person with respect to the private_foundation pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization is not an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide for the receipt by the foundation of no less than fair_market_value sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 which are a the sale_or_exchange of property b leases c loans d the furnishing of goods services or facilities e payment of compensation f the transfer or use of the income or assets of a private_foundation and g the payment to a government_official sec_53_4941_d_-1 of the regulations provides that a transaction between a private_foundation and an organization that is not controlled by the foundation and of which disqualified persons do not own more than percent of the profits interest is not treated as an indirect act of self-dealing between the foundation and these disqualified persons solely because of the ownership_interest of these persons in the organization sec_53_4941_d_-1 of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in that capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation the tax is paid_by the foundation and by the foundation_manager who agreed to making the expenditure sec_53_4945-6 of the regulations states that under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that certain types of expenditures ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_53_4945-6 refers to expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code and sec_53_4945-6 of the regulations refers to reasonable expenses with respect to these investments sec_4946 of the code defines the term disqualified_person with respect to a private_foundation as including a person who is a foundation_manager of the foundation and a partnership in which the foundation managers of the private_foundation own more than percent of the profits interest in the partnership sec_4946 of the code defines the term foundation_manager with respect to a private_foundation as including any officer director or trustee of the foundation analysis ruling n is a limited_partnership in which you own a limited_partnership_interest you represent that because l and m are two of your directors they are disqualified persons under sec_4946 of the code with respect to you however because the two entities l and m control r and s together own less than a percent profits interest in n n is not a disqualified_person with respect to you you contemplate that n will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the land currently owned by n will be owned pro_rata by n’s partners as tenants-in-common sec_4941 sec_4941 of the code imposes excise_taxes on each act of self-dealing between a disqualified_person and a private_foundation sec_4946 provides that a partnership is a disqualified_person if directors or trustees of the private_foundation own more than percent of the profits interest in the partnership although l and m are two of your directors because the two entities they control together own less than a percent profits interest in n these entities are not disqualified persons with respect to you therefore the liquidation of n and the distribution of all of its assets subject_to its liabilities to its partners will not result in a direct transfer of assets between a private_foundation and disqualified persons with respect to the foundation and thus will not constitute a direct act of self-dealing under sec_4941 sec_53_4941_d_-1 of the regulations provides that a transaction between a private_foundation and an organization such as a partnership that is not controlled by the foundation and of which other disqualified persons do not own more than percent profits interest is not treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership interests of such persons in the organization sec_53_4941_d_-1 of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in that capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing currently l m and a related_person constitute only three of the members of your board_of directors therefore as a minority of your board these persons acting in that capacity lack the power or authority to require you to take or to refrain from taking any_action as a result under sec_53_4941_d_-1 of the regulations you are not treated as controlling n thus your ownership in n is not aggregated with the ownership of r and s consequently under sec_53 d - b the liquidation of n and the distribution of all of its assets subject_to its liabilities to its partners will not result in an indirect transfer of assets between a private_foundation and disqualified persons with respect to the foundation and thus will not constitute an indirect act of self-dealing under sec_4941 of the code sec_4945 sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation under sec_4946 a foundation_manager with respect to a private_foundation includes an officer director or trustee of the foundation sec_53_4945-6 of the regulations states that under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that certain types of expenditures ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_53_4945-6 refers to expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code your assets include a limited_partnership_interest in n n owns certain real_property the proposed restructuring transactions will consist of the liquidation and distribution to you of n’s assets which you will own as a tenant-in-common with the other n partners consequently any expenditures you incur in connection with the acquisition of n’s assets under sec_53_4945-6 of the regulations will not constitute taxable_expenditures under sec_4945 of the code ruling o is a limited_partnership in which you are the limited_partner and n is the general_partner you represent that because n is not a disqualified_person with respect to you o is not a disqualified_person with respect to you you contemplate that o will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the apartment building and the ground lease currently owned by o will be owned pro_rata by o’s partners as tenants-in-common sec_4941 sec_4941 of the code imposes excise_taxes on each act of self-dealing between a disqualified_person and a private_foundation therefore based on this representation the liquidation of o and the distribution of all of its assets subject_to its liabilities to its partners will not result in a direct transfer of assets between a private_foundation and disqualified persons with respect to the foundation and thus will not result in a direct transfer of assets between a private_foundation and disqualified persons with respect to the foundation and thus will not constitute a direct act of self-dealing under sec_4941 of the code sec_4945 sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation under sec_4946 a foundation_manager with respect to a private_foundation includes an officer director or trustee of the foundation sec_53_4945-6 of the regulations states that under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that certain types of expenditures ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_53_4945-6 refers to expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code your assets include a limited_partnership_interest in o o owns certain real_property the proposed restructuring transactions will consist of the liquidation and distribution to you of o’s assets which you will own as a tenant-in-common with the other o partner consequently any expenditures you incur in connection with the acquisition of o’s assets under sec_53_4945-6 of the regulations will not constitute taxable_expenditures under sec_4945 of the code p is a limited_partnership in which you r and s are the limited partners and w ruling is the general_partner you represent that p is a disqualified_person with respect to you you contemplate that p will liquidate and distribute all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests as a result the apartment complex currently owned by p will be owned pro_rata by p’s partners as tenants-in-common between a disqualified_person and a private_foundation however sec_4941 and sec_53_4941_d_-3 of the regulations provide that various types of restructuring transactions between a private_foundation and a corporation are not acts of self-dealing although p is a partnership the restructuring transactions that will occur between you and p are similar to the restructuring transactions described in sec_4941 of the code that occurred between a private_foundation and a corporation therefore the proposed restructuring transactions involving you and p will not constitute acts of self-dealing under sec_4941 sec_4941 of the code imposes excise_taxes on each act of self-dealing sec_4941 sec_4945 sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation under sec_4946 a foundation_manager with respect to a private_foundation includes an officer director or trustee of the foundation sec_53_4945-6 of the regulations states that under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that certain types of expenditures ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_53_4945-6 refers to expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code your assets include a limited_partnership_interest in p p owns certain real_property the proposed restructuring transactions will consist of the liquidation and distribution to you of p’s assets which you will own as a tenant-in-common with the other p partners consequently any expenditures you incur in connection with the acquisition of p’s assets under sec_53_4945-6 of the regulations will not constitute taxable_expenditures under sec_4945 of the code ruling sec_4941 of the code imposes excise_taxes on each act of self-dealing between a disqualified_person and a private_foundation sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation the tax is paid_by the foundation and by the foundation_manager who agreed to the making of the expenditure under sec_4946 a foundation_manager with respect to a private_foundation includes an officer director or trustee of the foundation sec_53_4945-6 of the regulations states that under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that certain types of expenditures ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_53_4945-6 refers to expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code and sec_53_4945-6 of the regulations refers to reasonable expenses with respect to these investments sec_4941 payment by n and o for their proportionate share of the costs of obtaining a letter_ruling from the internal_revenue_service to ensure that the proposed restructuring transactions as a result of which you will own as a tenant-in-common n’s o’s and p’s assets will not constitute an act of self-dealing under sec_4941 of the code because neither n nor o is a disqualified_person with respect to you in the case of p ruling no concluded that the proposed restructuring transaction involving p will not constitute an act of self-dealing under sec_4941 of the code similarly any reasonable expenditures you incur in connection with this restructuring transaction including obtaining a letter_ruling from the internal_revenue_service concerning the tax consequences relating to this proposed restructuring transaction will not constitute an act of self-dealing under sec_4941 sec_4945 because n o and p constitute your investments it is reasonable for you to seek a letter_ruling from the internal_revenue_service to ensure that the proposed restructuring transactions as a result of which you will own as a tenant-in-common n’s o’s and p’s assets will not result in adverse tax consequences to you and to your directors accordingly your payment of the cost of obtaining a letter_ruling constitutes reasonable expenses with respect to your investments within the meaning of sec_53_4945-6 of the regulations ruling sec_1 the liquidation of n and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 the liquidation of o and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 the liquidation of p and the distribution of all of its assets subject_to its liabilities to its partners in proportion to their respective ownership interests will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 notwithstanding the ownership interests of l and m in o and p the payment by each partnership of its proportionate share of the cost of obtaining the rulings set forth in this ruling_request will not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 this ruling is based on the understanding there will be no material changes in this ruling is directed only to the organization that requested it section this ruling does not address the applicability of any section of the code or the facts upon which it is based regulations to the facts submitted other than with respect to the sections described k of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose in accordance with the power_of_attorney currently on file with the internal name and telephone number are shown in the heading of this letter revenue service we are sending a copy of this letter to your authorized representative enclosure notice steven b grodnitzky manager exempt_organizations technical group sincerely
